                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 19-44-BLG-DLC-2

                    Plaintiff,
                                                 ORDER
vs.

MISTY LYNN HENRY,

                    Defendant.

      Defendant has filed an unopposed motion for telephonic testimony. (Doc.

43.) Good cause appearing, IT IS ORDERED that witness, Susan Jacob, may

testify by telephone at the Detention Hearing presently set for May 31, 2019 at

9:00 a.m. The Court will contact defense counsel’s office with dial-in instructions

for Ms. Jacob.

      DATED this 28th day of May, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
